Citation Nr: 9913931	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  97-04 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to extension of a temporary total 
convalescence evaluation beyond August 31, 1996.

2.  Entitlement to extension of a temporary total 
convalescence evaluation beyond May 31, 1997.

3.  Entitlement to a extension of a temporary total 
convalescence evaluation beyond April 30, 1998.

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
December 1973.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal stem from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions.

The Board notes that following the issuance of a separate 
statement of the case on the issue of entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability, the veteran submitted statements 
regarding his employability status that may be construed as a 
timely substantive appeal.  Accordingly, this issue has been 
included for appellate review.

During the course of his appeal as well as at a hearing 
before a hearing officer at the RO in July 1997, the veteran 
raised the issue of entitlement to compensation benefits for 
hepatitis B pursuant to 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1998) based on VA hospitalization and treatment beginning 
from October 1995.  Such new issue is referred to the RO for 
formal adjudicatory action.


FINDINGS OF FACT

1.  Service connection has been established for regional 
enteritis-Crohn's disease, evaluated as 30 percent disabling; 
incisional hernia, evaluated as 20 percent disabling, and 
post operative left inguinal hernia, evaluated as 10 percent 
disabling.  The combined schedular evaluation is 50 percent.  

2.  The veteran has one year of college and three years at a 
trade school, occupational experience as a self-employed 
carpet layer for many years, and last worked on a regular 
full time basis in approximately September 1995.  

3.  The service-connected disabilities, when evaluated in 
association with the veteran's educational attainment and 
occupational experience, are not of sufficient severity as to 
preclude all types of substantially gainful employment.

4.  The veteran is not shown to have been in need of 
additional convalescence following the October 1995 surgery 
through the May 1996 surgery for service-connected 
gastrointestinal disabilities beyond August 31, 1996.

5.  The veteran is not shown to have been in need of 
additional convalescence following the April 1997 surgery for 
service-connected gastrointestinal disability beyond May 31, 
1997.

6.  The veteran is not shown to have been in need of 
additional convalescence following the March 1998 surgery for 
service-connected gastrointestinal disability beyond April 
30, 1998.


CONCLUSIONS OF LAW

1.  The criteria for extension of a temporary total 
convalescence evaluation beyond August 31, 1996, have not 
been met.  38 U.S.C.A. § 5107(a) (West 1991);  38 C.F.R. § 
4.30 (1998).



2.  The criteria for extension of a temporary total 
convalescence evaluation beyond May 31, 1997, have not been 
met.  38 U.S.C.A. § 5107(a);  38 C.F.R. § 4.30.

3.  The criteria for extension of a temporary total 
convalescence evaluation beyond April 30, 1998, have not been 
met.  38 U.S.C.A. § 5107(a);  38 C.F.R. § 4.30.

4.  The criteria for a total disability rating for 
compensation purposes based on individual unemployability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service connection has been granted for regional enteritis-
Crohn's disease, evaluated as 30 percent disabling; 
incisional hernia, evaluated as 20 percent disabling; and 
post operative left inguinal hernia, evaluated as 10 percent 
disabling.  The combined schedular evaluation is 50 percent.  

The veteran's educational background consists of one year of 
college and three years of trade school.  He has had 
occupational experience for many years as a self-employed 
carpet layer.  He last worked in approximately September 1995 
on a regular full-time basis.  

A VA hospital summary reflecting a period of hospitalization 
from October 21, 1995 to November 6, 1995 referred to psoas 
abscess, secondary to Crohn's disease.  The veteran underwent 
incision and drainage (I&D) with exploration of abscess.  

It was noted that the veteran had a history of Crohn's 
disease since his early 20's.  While hospitalized he had a 
couple of upper gastrointestinal (GI) studies postoperatively 
to make sure there was no evidence of communication of the 
intestine with the abscess.  These studies were reported as 
negative.  He was discharged with no dietary restrictions.  
It was noted that he would be advised of physical 
limitations.  He was to keep the wound protected and clean.

In December 1995 the RO granted entitlement to a temporary 
total rating effective from October 19, 1995 through February 
29, 1996 for convalescence following surgery for regional 
enteritis-Crohn's disease in October 1995.  

A February 1996 VA gastrointestinal examination report shows 
the veteran's abdomen was flat.  There was slight tenderness 
in the right lower quadrant.  There was a small left inguinal 
hernia which was reducible.  Rectal examination revealed no 
draining fistulas or other abnormalities at that time.  
Digital rectal examination did not show any masses or other 
abnormality.  Diagnosis was recurrent regional endaortitis 
with recurrent partial obstructions.  The examiner noted this 
tended to be a recurrent chronic problem which was not 
amenable to cure in most instances.

In March 1996 the RO revised the rating decision of December 
1995 under 38 C.F.R. § 3.105(a), finding that the ending date 
of benefits under 38 C.F.R. § 4.30 was November 30, 1995, 
rather than the clearly and unmistakably erroneous date of 
February 29, 1996.  No overpayment was created against the 
veteran as it was found that VA was at fault.

A VA hospital summary refers to hospitalization from May 31, 
1996 through June 10, 1996 for partial obstruction near the 
ileocecal valve secondary to Crohn's disease.  The veteran 
underwent right hemicolectomy and excision of small bowel 
node.  As of June 9, 1996 the surgical clips were removed.  
He was noted to be doing well.  The wound looked fine.  He 
was ambulating.  Bowels and bladder were working normally.  
He was deemed ready for discharge.  There was to be no heavy 
duty activity of any kind such as lifting, pulling, pulling, 
shoveling or woodcutting.  He was discharged with follow-up 
by VA physicians.  


In August 1996 the RO granted entitlement to a temporary 
total rating under 38 C.F.R. § 4.30 from May 31, 1996 to July 
31 1996 for convalescence following surgery in May 1996.

A statement from the veteran's VA treating physician noted 
that from admission to the VA hospital for surgery in October 
1995 through the hospitalization for surgery in May 1996, he 
had been continuously convalescing for postoperative 
residuals until September 1, 1996, when the veteran was 
finally released from postoperative care as he had recovered 
sufficiently to be released from medical care and considered 
employable as of the time.  

A November 1996 VA gastrointestinal examination report shows  
the veteran noted developing symptoms of Crohn's disease 22 
years earlier with symptoms consisting of nausea, vomiting, 
diarrhea, abdominal cramps and recurrent bouts of partial 
small bowel obstruction.  He also had occasional blood in the 
stools.  His weight was up and down varying from 160 to 117 
pounds depending upon his exacerbations and remissions.  His 
present weight had been steady for the last year or so at 
about 185 pounds.  He reported undergoing three surgeries 
because of Crohn's disease.  

The first and second surgeries were done for drainage of 
abdominal abscesses.  The third consisted of a bowel 
resection in June 1996.  The veteran had been doing 
reasonably well since his surgery.  He had no nausea or 
vomiting.  His weight increased about 15 pounds following the 
surgery and was now fairly steady.  He had occasional stools 
in the morning, rarely at night.  He noted feeling better 
presently than he had in the past 22 years.  It was noted 
that he was off work for the past year.  He was a carpet 
layer.  He stated his incision bothered him when he attempted 
to lay carpet.  He offered no other complaints.  


On objective examination the veteran was described as a well 
developed and well nourished individual.  He had good color 
and was in no acute distress.  He measured 5 feet 9 inches 
tall, and weighed 185 pounds which was his maximum weight 
within the past year.  There was no suggestion of icterus.  
Muscles appeared developed.  The abdomen revealed a 29 
centimeter(cm) midline abdominal incision extending from the 
pubis upward.  Slight tenderness in the right lower quadrant 
was noted to palpation.  The abdomen elsewhere was soft and 
nontender.  No masses or organomegaly was noted.  There were 
no signs of peritoneal irritation.  Peristalsis was normal to 
auscultation.  The examiner noted the veteran requested that 
a rectal examination not be undertaken since he had had 
several recently that had been normal.  Impression was 
Crohn's disease, status postoperative bowel resection with 
good results.

A report of a VA colonoscopy in March 1997 revealed stenotic 
anastomosis but without sign of Crohn's disease.  No 
abnormalities were found in the rest of the colon.  

A VA hospital summary shows a one day period of 
hospitalization on April 10, 1997, during which the veteran 
underwent surgical repair for incisional hernia, 
supraumbilical.  He was noted to have tolerated the procedure 
well. 

In May 1997 the RO granted a temporary total evaluation from 
April 10, 1997, through May 31, 1997, based on convalescence 
following surgery in April 1997.

A post-surgery clinical record dated April 17, 1997, showed 
the veteran had no complaints.  The incision looked fine.  
The veteran was described as reliable and was to contact VA 
if there were a problem.  A follow-up clinical record dated 
August 12, 1997, showed he was status post surgery four 
months and was doing fine until he started work a few days 
earlier.  On objective examination the abdomen was nontender.  
A possible reducible incisional hernia was indicated.  


An August 1997 VA gastrointestinal examination report shows 
the veteran recounted as history that in May 1996 he had 
undergone a computerized tomography scan (CT) of the abdomen 
and pelvis which demonstrated an inflammatory mass of the 
cecum and ileocecal valve.  He subsequently had a right 
hemicolectomy in June 1996.  In March 1997, he had an 
incisional hernia, presumably from the right hemicolectomy 
which was noted on the examination.  In March 1997 he had a 
follow-up colonoscopy which demonstrated no active Crohn's 
disease and there was no sign of recurrence the disease.  He 
had been treated with Olsalazine since the original diagnosis 
of Crohn's disease.  Additionally, the veteran stated he had 
had episodes of abdominal pain, diarrhea and history of 
previous fistula and numerous partial small bowel 
obstructions.  He stated that he had constant diarrhea in the 
morning.  He stated that he had occasional nausea and 
occasional abdominal pain and stress, which worsened 
especially with stress.  

On objective examination the veteran was described as well 
developed and well nourished.  He was in no acute distress.  
An abdominal examination revealed no focal abnormalities.  
Bowel sounds were present in all quadrants.  There was mild 
lower quadrant tenderness bilaterally.  There was no rebound 
or guarding.  Impression was Crohn's disease, status post 
right hemicolectomy in June 1996 with residual episodes of 
abdominal pain and diarrhea.  There were no evident problems 
with the surgical scar or adhesions.  It was noted that 
chronic gastrointestinal pain was debilitating to the veteran 
and was especially worse when he was under stress.  An 
addendum noted a scar where the veteran had a right 
hemicolectomy.  The scar was located on the right side of the 
abdomen.  No measurement of the scar was undertaken.  There 
was no evidence of cheloid formation of the scar or infection 
or inflammation.  The scar was well healed.  

In July 1997 the veteran attended a hearing before a hearing 
officer at the RO.  A copy of the hearing transcript is on 
file.  He noted taking medication for gastrointestinal 
symptoms.  He noted that following his surgeries in October 
1995 and May 1996, he was not released from postoperative 
surgical care until September 1996.  

The veteran noted that his postoperative complications kept 
him from working as a self-employed carpet layer.  He noted 
having pain from surgical incisions.  He noted having 
recurrence of incisional hernias.  He noted completing one 
year of college and three years of trade school for 
carpeting.  He noted working in that profession for 23 years.  
He noted getting a helper when needed.  He noted he was 
unable to do carrying.  He noted that he was still involved 
with vocational rehabilitation which had been put on hold 
since his last surgery.  

In a medical slip dated in August 1997 a VA physician noted 
that the veteran had developed a recurrent hernia and should 
not do any heavy lifting.  It was noted that he was capable 
of performing light duty.  

A VA clinical record dated September 18, 1997, shows the 
veteran complained of persistent diarrhea for three to four 
weeks mostly in the mornings.  He denied abdominal pain.  It 
was noted that he had recurrence of incisional hernia.  
Assessment was Crohn's disease with questionable exacerbation 
versus secondary to bowel resection. 

In December 1997 the RO granted a temporary total 100 
evaluation continuously from October 19, 1995 through August 
31, 1996, based upon convalescence following surgery in 
October 1995 and May 1996.  

A VA clinical record dated January 29, 1998, shows the 
veteran had no complaints with respect to his bowel function.  
His weight and health seemed good.  He complained of a small 
incisional hernia to the left.  He was also noted to be a 
hepatitis B carrier.  

A VA hospital summary reflecting a period of hospitalization 
from March 9, 1998 to March 11, 1998, shows the veteran 
underwent surgery for recurrent incisional hernia.

In April 1998 the RO granted a temporary total rating from 
March 9, 1998 through April 30, 1998, based on convalescence 
following surgery in March 1998.

A postoperative VA clinical record dated March 17, 1998, 
shows the veteran had no complaint.  The abdominal incision 
looked fine.  

An April 7, 1998 VA clinical record shows the examiner noted 
the veteran was status post hernia repair.  On objective 
examination the incised hernia repair looked fine, but the 
right lower incisional hernia was without incarceration but 
reducible.  Surgery was recommended in a few months.  He 
doubted whether the veteran would be able to return to heavy 
lifting such as carpet layer.  It was indicated that he had 
not been able to do heavy lifting since October 1995.

An August 1998 VA clinical record shows the veteran weighed 
206 pounds.  He had no abdominal pain.  He was noted to have 
incisional hernias.  The veteran noted he had a new hernia 
but without symptoms.  He did not want surgery and the 
examiner agreed since there were no symptoms.  It was 
indicated that mesh would be required. 

A January 1999 VA gastrointestinal examination report shows 
the veteran presented himself for limited physical 
examination regarding incisional hernia, regional enteritis 
and left inguinal hernia.  With respect to his incisional 
hernia, the veteran stated that since his last VA examination 
in November 1996, he had three more incisional hernias since 
then.  In fact he had surgery to repair an incisional hernia 
in March 1998.  He stated he was told that no more surgery 
could be undertaken.  He noted not being able to work.  He 
noted that he was only able to take care of his kids.

With respect to regional enteritis and Crohn's disease, the 
veteran noted that he continued to have a cramping type pain.  
He noted getting sick.  Some days he felt better than others.  
He also noted having morning diarrhea.  He was on several 
medications including Olsalazine. 


With respect to left inguinal hernia, the veteran noted it 
hurt a little bit.  He was not sure if it was from the right 
incisional hernia that he had.  He complained of a throbbing 
type pain in the groin, sometimes in the left testicle that 
was intermittent in nature and had a 4 out of 10 rating.  
Factors that increased his pain involved lifting.  Factors 
that decreased his symptoms consisted of doing nothing and 
sometimes just lying down.

On objective examination the veteran was described as a well 
developed and well nourished individual who was not in any 
acute distress.  He weighed 180 pounds.  The abdomen revealed 
a well healed 33 cm in length, midline surgical incision.  It 
was approximately 12 millimeters (mm) in width at its widest 
point, which was the proximal aspect of the surgical 
incision.  One measured 10.5 cm in length by 0.5 mm in width.  
The other was 8 cm in length and 0.5 cm in width.  He did 
have some tenderness along the midline surgical incision.  

When the veteran lay down there was no incisional hernia 
detected.  However, when he stood up the examiner noted he 
could palpate definite bulging along the incision.  He had 
bulging in the right groin that extended from 2 to 4 cm past 
midline.  The rectal examination revealed a normal and 
nontender anal sphincter tone.  There were no external or 
internal hemorrhoids.  Brown stool was in the vault which was 
guaiac negative.  The veteran was noted to have a small left 
inguinal hernia.  Diagnoses were history of multiple 
incisional hernia, Crohn's disease and left inguinal hernia.  


Criteria

The established VA policy is that all veterans who are unable 
to secure or follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled under 38 C.F.R. § 4.16(b).  An 
unemployability rating is based primarily upon average 
impairment of earning capacity.  38 C.F.R. § 4.15. 

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340(a), 
4.15.  Entitlement to individual unemployability must be 
established solely on the basis of impairment from service-
connected disabilities.  38 C.F.R. § 3.341(a).  Neither 
disability from nonservice-connected disabilities or due to 
advancing age may be considered.  
38 C.F.R. §§ 3.341(a), 4.19.

The regulatory scheme for total ratings based on individual 
unemployability provides for a mix of objective and 
subjective criteria.  The objective criteria are set forth at 
38 C.F.R. § 3.340(a)(2) and provide for a total rating when 
there is a single disability or a combination of disabilities 
which result in a 100 percent schedular evaluation or where 
the requirements of 38 C.F.R. § 4.16(a) are met.

Those requirements call for a single disability rated 60 
percent or more, or at least one disability rated 40 percent 
or more with additional disability sufficient to bring the 
combined evaluation to 70 percent.  For the purpose of one 60 
percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability:

(1) Disabilities of one or both upper 
extremities, or one or both lower 
extremities, including the bilateral 
factor, if applicable,

(2) Disabilities resulting from common 
etiology or a single accident,

(3) Disabilities affecting a single body 
system, e.g., orthopedic, digestive, 
respiratory, cardiovascular-renal, 
neuropsychiatric,

(4) Multiple injuries incurred in action, 
or

(5) Multiple disabilities incurred as a 
prisoner of war.

The subjective criteria for a total rating are found at 38 
C.F.R. §§ 4.16(b) and 3.321(b)(1).  Together, these provide 
that a veteran who is unable to secure substantially gainful 
employment due to service-connected disabilities shall be 
rated totally disabled.

Thus, under either the objective or subjective criteria, the 
veteran must be unable to engage in substantially gainful 
employment due to the service-connected disabilities.

Under the provisions of 38 C.F.R. §§3.321, 3.340, 3.341, 
4.16, 4.19 and Part 4, a total rating for compensation may be 
assigned where the schedular ratings or rating for the 
service-connected disability or disabilities is less than 100 
percent when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  The veteran's work history 
and educational background are also given consideration.  The 
authorizing statutory provisions permit a combination of 
objective and subjective criteria.  Hatlestad v. Derwinski, 3 
Vet. App. 213 (1992).  The Board recognizes that an ability 
to work only a few hours a day or only sporadically is not 
substantially gainful employment. Substantially gainful 
employment is "that which is ordinarily followed by the 
nondisabled to earn their livelihood with earnings common to 
the particular occupation in the community where the veteran 
resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1998); Francisco v. Brown, 7 Vet. App. 55 (1994).






A total (100 percent) disability rating will be assigned, 
without regard to other provisions of the rating schedule, 
following hospital discharge (regular discharge or release to 
non-bed care) or outpatient release, effective from the date 
of hospital admission or outpatient treatment, and continuing 
for a period of one, two or three months from the first day 
of the month following such hospital discharge or outpatient 
release if the treatment of a service-connected disability 
resulted in: (1) Surgery necessitating at least one month of 
convalescence; (2) Surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) Immobilization by cast, without 
surgery, of one major joint or more. Extensions of one, two 
or three months beyond the initial three months may be made 
under paragraph (1), (2) or (3).  In addition, approval may 
be obtained for extensions of one or more months up to six 
months beyond the initial six-month period, under paragraph 
(2) or (3).  38 C.F.R. § 4.30.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent 
however, with the facts shown in every case.  When after a 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.


I.  Entitlement to a total 
disability rating for compensation 
purposes based on individual 
unemployability.

Analysis 

As an initial matter, the Board notes that the veteran's 
claim for a total disability rating for compensation purposes 
based on individual unemployability is "well-grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).  See Procelle v. 
Derwinski, 2 Vet. App. 629, 631 (1992); See also Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the veteran's claim is not 
inherently implausible.  Furthermore, all relevant facts have 
been properly developed.  Since there is no indication that 
there are additional pertinent available records which the RO 
has not attempted to obtain, no further assistance to the 
veteran is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

The record shows that service connection has been granted for 
regional enteritis-Crohn's disease evaluated as 30 percent 
disabling; incisional hernia, evaluated as 20 percent 
disabling, and post operative left inguinal hernia, evaluated 
as 10 percent disabling.  The combined schedular evaluation 
is 50 percent.  The veteran's educational background 
essentially consists of one year of college and three years 
of trade school.  He has had occupational experience as a 
self-employed carpet layer for many years.  He last worked in 
approximately September 1995 on a regular full-time basis.

The Board recognizes that the veteran's argument, as 
illustrated by the record, is that he is precluded from 
engaging in all forms of substantially gainful employment due 
to impairment associated with his service-connected 
gastrointestinal disabilities.  It is argued that the current 
VA clinical records support entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability.

Under the provisions of 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 
and Part 4 (1998), total disability ratings for compensation 
may be assigned where the schedular ratings or rating for the 
service-connected disability or disabilities is less than 100 
percent when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  The veteran's work history 
and educational background are also given consideration.  The 
authorizing statutory provisions permit a combination of 
objective and subjective criteria. Hatlestad, supra.  

The Board recognizes that the ability to work only a few 
hours a day or only sporadically is not substantially gainful 
employment.  Substantially gainful employment is "that which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides." Moore, supra.  
The combined schedular evaluation is 50 percent.  Because the 
appellant fails to meet the percentage requirement set forth 
in 38 C.F.R. § 4.16(a) (1998), his claim warrants 
consideration on an extraschedular basis in accordance with 
38 C.F.R. § 4.16(b).

In order to grant a total disability rating by reason of 
unemployability, it must be shown that service-connected 
disabilities alone are of sufficient severity to render the 
veteran unable to work.  In this case, the medical evidence 
suggests that the veteran is restricted from performing only 
heavy manual labor, primarily as a result of recurring 
incisional hernias.  The veteran declined surgery in August 
1998 as there were no symptoms.  The examiner at that time 
agreed.  Importantly, the veteran's Crohn's disease has 
remained stable.  

Significantly, the veteran has been generally described as a 
well developed and well nourished individual who was not in 
any acute distress.  There is no medical statement on file 
from a physician noting that the veteran is unemployable.  
Importantly, at a recent hearing at the RO, the veteran 
referred to the fact that he was still interested in 
vocational rehabilitation which had been delayed due to 
surgery.  

The Board finds that the medical evidence fails to show that 
the service-connected gastrointestinal disabilities have had 
a significant impact on the veteran's employability as 
clearly demonstrated by the objective findings of record.  

In reaching this determination, the effects on the veteran's 
employability of any nonservice-connected disabilities and 
his age cannot be considered.  Only the impact of the 
service-connected disabilities can be taken into 
consideration. 

The testimony adduced here has been considered, but it is far 
outweighed by the probative medical evidence, which is 
against the claim.  Overall, the preponderance of the 
evidence does not show that the veteran's service-connected 
gastrointestinal disabilities alone prevent him from 
obtaining and retaining gainful employment.  Hence, a total 
rating is not warranted.


II.  Entitlement to extensions of 
temporary total convalescence 
evaluations beyond, August 31, 1996, 
May 31, 1997, and April 30, 1998. 

Analysis

As an initial matter, the Board notes that the veteran's 
claims for extensions of temporary total evaluations are 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107(a).  
See Procelle v. Derwinski, 2 Vet. App. 629, 631 (1992); See 
also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the 
veteran's claims are not inherently implausible. Furthermore, 
all relevant facts have been properly developed.  Since there 
is no indication that there are additional pertinent 
available records which the RO has not attempted to obtain, 
no further assistance to the veteran is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991).





The Board recognizes that a VA hospital summary reflecting a 
period of hospitalization from October 21, 1995 to November 
6, 1995 referred to psoas abscess, secondary to Crohn's 
disease.  The veteran underwent incision and drainage (I&D) 
with exploration of abscess.  A VA hospital summary refers to 
hospitalization from May 31, 1996 through June 10, 1996 for 
partial obstruction near the ileocecal valve secondary to 
Crohn's disease.  The veteran underwent right hemicolectomy 
and excision of small bowel node.  The RO ultimately granted 
a temporary total 100 percent evaluation under 38 C.F.R. 
§ 4.30 continuously from October 19, 1995 through August 31, 
1996.

Also, a VA hospital summary shows a one day period of 
hospitalization on April 10, 1997, during which the veteran 
underwent surgical repair of an incisional hernia, 
supraumbilical.  He was noted to have tolerated the procedure 
well.  The RO granted a temporary total evaluation under 
38 C.F.R. § 4.30 from April 10, 1997 through May 31, 1997.

Additionally, a VA hospital summary reflecting a period of 
hospitalization from March 9, 1998 to March 11, 1998 shows 
the veteran underwent surgery for recurrent incisional 
hernia.  The RO granted a temporary total rating from March 
9, 1998 through April 30, 1998.

The veteran essentially argues that due to the nature of 
continuous postoperative complications he should be awarded 
an extension of convalescence benefits under 38 C.F.R. § 4.30 
continuously from October 1995 to the present.  38 C.F.R. § 
4.30 (1998) provides for the assignment of a total rating for 
convalescence following surgery where at least one month of 
convalescence is necessary, where there are severe 
postoperative residuals, or where immobilization by cast of 
one major joint is necessary without surgery. 


The Board recognizes that there is no dispute that the 
veteran underwent surgery for service-connected 
gastrointestinal disabilities during periods of 
hospitalization in October 1995, May 1996, April 1997 and 
March 1998, nor is there any dispute that he was granted a 
total disability rating under the provisions of 38 C.F.R. § 
4.30, effective between October 19, 1995 through August 31, 
1996, from April 10, 1997 through May 31, 1997 and from March 
9, 1998 through April 30, 1998.  The controversy centers 
around whether his temporary total disability ratings should 
be extended beyond separate periods of convalescence ending 
on August 31, 1996, May 31, 1997 and April 30, 1998.  

When considering this question, it must be emphasized that 
the extensive medical evidence including intervening VA 
outpatient treatment records and reports of VA 
gastrointestinal examinations show that by the end of August 
31, 1996, May 31, 1997 and April 30, 1998, the surgical 
wounds from the respective admission periods for surgery were 
well-healed.  There were no longer severe post-operative 
residuals.  

Clearly, there was no evidence of incompletely healed 
surgical wounds, therapeutic immobilization of a joint, the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches, or for the 
continued need of immobilization by cast.  The testimony 
adduced here has been considered, but it is far outweighed by 
the probative medical evidence, which is against the claims. 
Hence, the Board finds no basis for extending the total 
ratings for convalescence beyond the end of August 31, 1996, 
May 31, 1997 and April 30, 1998, respectively.
Accordingly, the preponderance of the evidence is against the 
veteran's claims as it shows that a period of convalescence 
beyond those awarded by the RO in each instance was not 
required. 


ORDER

Entitlement to extension of a temporary total convalescence 
evaluation beyond August 31, 1996, is denied.

Entitlement to extension of a temporary total convalescence 
evaluation beyond May 31, 1997, is denied.

Entitlement to extension of a temporary total convalescence 
evaluation beyond April 30, 1998, is denied.

Entitlement to a total disability evaluation for compensation 
purposes based on individual unemployability is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

